REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, a device and a non-transitory computer-readable storage medium for coding video data.

2.	Prior art was found and applied in the previous actions. However, in consideration of applicant’s newly amended claims and arguments filed on 5/10/2021, there is not strong motivation or reasoning to combine references to arrive at the claimed invention. Therefore, claims 1-30 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KATE H LUO/Primary Examiner, Art Unit 2488